Citation Nr: 1008984	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to a disability evaluation greater than 10 
percent for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington.

The Board notes that, although there were several issues 
addressed in the RO's June 2005 rating decision, the only 
final decision made was concerning the evaluation of the left 
foot.  The Veteran did not appeal the rating action of July 
2006.  Therefore, those issues are not before the Board.  


FINDING OF FACT

Plantar fasciitis of the left foot is manifested by pain on 
examination resulting in no more than a moderate degree of 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for plantar 
fasciitis of the left foot have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regard to the history of this disability, the RO granted 
service connection for plantar fasciitis of the left foot in 
a March 2002 rating decision at 10 percent disabling, 
effective August 30, 2001.  

The Veteran filed a claim for an increased rating in December 
2004.  In a June 2005 rating decision, the RO continued the 
10 percent evaluation.  The Veteran contends that he merits a 
higher evaluation for this disability.

The Veteran has been assigned a 10 percent disability rating 
for plantar fasciitis of the left foot by analogy under 
Diagnostic Code 5284.   Under this Code, a 10 percent rating 
is assigned for moderate foot injuries, a 20 percent rating 
is assigned for moderately severe foot injuries, and a 30 
percent rating is assigned for severe foot injuries.  38 
C.F.R. § 4.72, Diagnostic Code 5284.  

The words "slight", "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA foot examination in January 
2005 pursuant to this claim.  He reported more frequent pain 
flare-ups in his feet.  He reported treatment with Cortizone 
shots in December 2004 with no improvement.  He described the 
pain as almost constant and more persistent by the end of the 
day after standing at work as a dental assistant.  Doing his 
work sitting down provided relief.  He reported stiffness in 
the feet in the morning and orthotics did not improve the 
symptoms.  He reported needing to change his shoes every 
three days to avoid aggravating the same pressure points 
consistently.  

On physical examination, the VA examiner noted no change from 
the biomechanical details described in a January 2002 VA 
examination.  There was moderate tenderness in the mid-
plantar fascia.  There was no swelling, weakness, or 
instability noted.  Gait was normal.  The Achilles tendon was 
aligned with and without weight bearing.  X-rays of the foot 
were normal and without change from previous films.  The 
examiner assessed symptomatically worse plantar fasciitis.

In a June 2005 clarification, the VA examiner noted no 
deficits of strength, speed, coordination, or fatigue, 
providing evidence against this claim.  Range of motion was 
normal and the only change with repetitive motion was pain.

The Veteran was afforded a second VA foot examination in July 
2007.  The Veteran reported pain located in the left heel and 
arch of the foot, occurring constantly and described as 
squeezing, burning, aching, and sharp in nature, rated at 7 
out of 10.  The pain could be elicited by physical activity 
and was relieved by rest, ice, and elevation.  The Veteran 
could function without medication at the time of pain.  He 
reported that the aching and squeezing left heel pain worsens 
after being on his feet for an extended time.  He reported 
pain and stiffness at rest, with no weakness, swelling, or 
fatigue.  The examiner noted that functional impairment for 
the Veteran is limited ability to be on his feet for more 
than 10 minutes at a time.

Upon physical examination, there were no signs of abnormal 
weight bearing.  Range of motion of the left ankle joint was 
normal and not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use, providing more evidence against this claim.  
There was no indication of a malunion to the os calcis or 
malunion of the astralgus.  Examination of the left foot 
revealed tenderness.  There was no evidence of painful 
motion, edema, disturbed circulation, weakness, or atrophy of 
the musculature.  There was active motion in the 
metatarsophalangeal joint of the left great toe.  Gait was 
within normal limits.  There was no evidence of pes planus, 
pes cavus, hammer toes, Morton's metatarsalgia, hallux 
valgus, or hallux rigidus.  

The VA examiner noted that the Veteran was limited in 
standing and walking and could walk up to 1/4 mile.  The 
Veteran required shoe inserts, which relieve the symptoms and 
pain.  The Veteran did not require orthopedic shoes, 
corrective shoes, arch supports, foot supports, or build-up 
of the shoes.  X-ray of the left foot showed spur and 
navicular bone.  The diagnosis of plantar fasciitis of the 
left foot was continued, as indicated by subjective pain and 
objective tenderness.

First, the Board notes that a 10 percent rating is the 
highest available rating under Diagnostic Codes 5279 
(anterior metatarsalgia), 5281 (hallux rigidus), and 5282 
(hammer toe), therefore further consideration under those 
Diagnostic Codes would be of no benefit to the appellant.  
Also, Diagnostic Code 5278 claw foot (pes cavus) and 
Diagnostic Code 5283 (malunion of the tarsal or metatarsal 
bones) are not for consideration, as there is no evidence 
that the Veteran suffers from these disorders.

The Board finds that the Veteran's plantar fasciitis of the 
left foot is not more than moderate in degree.  Although the 
Veteran has been shown to have pain of the left foot, there 
is no objective evidence that the pain has had more than a 
moderate impact on his ability to function in his activities 
of daily living.  Notably, the January 2005 and July 2007 VA 
examinations did not show any antalgic gait, painful motion, 
edema, weakness, instability, or abnormal weight bearing, 
providing highly probative evidence against this case, 
providing evidence that outweighs the Veteran's statements 
regarding the nature and extent of his disability.  

The Veteran has reported problems with prolonged standing and 
walking.  The Board finds, however, that inasmuch as the 
Veteran is experiencing difficulty due to pain and stiffness, 
such symptomatology and such difficulty is consistent with a 
moderate level of overall foot disability, which merits the 
currently assigned 10 percent rating for the left foot.

Additional factors that could provide a basis for an increase 
have also been considered; however, the evidence does not 
show that the Veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Once again the Board notes 
that the current 10 percent rating assigned for the left foot 
contemplates a moderate level of overall foot disability.  
Thus, although the left foot disability may limit how long 
the Veteran can stand and how far he can walk, and may also 
result in difficulty with doing work that requires extended 
standing as he stated, such functional limitations are 
reflected in the current ratings assigned.  The objective 
medical evidence in this case provides highly probative 
evidence against assigning a higher evaluation for this 
disability. 

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
bilateral foot disability.  38 C.F.R. § 3.321.  Accordingly, 
referral for extraschedular evaluation is not suggested by 
the record.  Id.  

The Board notes the February 2006 letter submitted by the 
Veteran's then-employer stating that his foot problems had 
disrupted office work many times, potentially interfering 
with the Veteran's "longevity to work".  However, the 
Veteran submitted statements in August 2006 indicating that 
he had chosen to leave that employer, with no further 
statements regarding his current employment status.

The Board also notes a March 2006 note from private 
podiatrist Dr. "L." attesting to significant and ongoing 
symptoms and recommending further treatment.  The Board finds 
that this statement, as well as VA treatment records through 
July 2006, describes a level of disability similar to that 
found during the January 2005 and July 2007 VA examinations, 
a moderate problem.

Given that there is no basis in the record for awarding an 
increased rating for the Veteran's left foot disability on 
either a schedular or extraschedular basis, the preponderance 
of the evidence is against this claim and it must be denied.

Duties to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2005 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records through July 2006 and 
the Veteran was afforded VA examinations in January 2005 and 
July 2007.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


